Order of disposition, Family Court, New York County, entered June 29, 1977, unanimously modified, on the law, to strike therefrom the sixth decretal paragraph, and otherwise affirmed, without costs and without disbursements. The offending paragraph, by which "the New York State Division for Youth is directed not to issue any weekends [sic] or other passes * * * under penalty of contempt for the first full year,” constitutes an unwarranted interference with the administrative authority of the division. (See Matter of Terrance C., 45 AD2d 825.) The court may recommend—not direct—such action, but, even if only a recommendation, it has no place in an order. In any event, the institution to which the delinquent was committed, being a maximum security facility, does not *903issue such passes as a matter of policy. Concur—Murphy, P. J., Silverman, Evans, Fein and Markewich, JJ.